COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                    No. 08-16-00078-CV
IN RE                                             §
                                                                   An Original Proceeding
MIDLAND FUNDING, LLC,                             §
                                                                        in Mandamus
RELATOR                                           §

                                                  §

                                                  §

                                 MEMORANDUM OPINION

        Relator, Midland Funding, LLC, has filed a mandamus petition against the Honorable

Carlos Villa, Judge of the County Court at Law No. 5 of El Paso, County, asking that the Court

order Respondent to set aside the judgment entered in favor of Miguel Marquez, the Real Party

in Interest, and to dismiss the de novo appeal from the Justice Court. We deny the petition for

writ of mandamus.

        To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136.

        On July 27, 2016, the Court issued its opinion granting mandamus relief. The Court

granted Marquez’s motion for rehearing and permitted him to file a response to the mandamus
petition. Based on the record before us, we conclude that Relator has failed to establish that it is

entitled to mandamus relief. Accordingly, we deny the petition for writ of mandamus.



February 17, 2017
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating




                                               -2-